Citation Nr: 1328418	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  07-38 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for cataracts as 
secondary to service-connected diabetes mellitus. 

2.  Entitlement to an initial evaluation in excess of 10 
percent prior to April 4, 2011 for peripheral neuropathy in 
the right lower extremity. 

3.  Entitlement to an evaluation in excess of 20 percent 
since April 4, 2011 for peripheral neuropathy in the right 
lower extremity. 

4.  Entitlement to an initial evaluation in excess of 10 
percent prior to April 4, 2011 for peripheral neuropathy in 
the left lower extremity.

5.  Entitlement to an evaluation in excess of 20 percent 
since April 4, 2011 for peripheral neuropathy in the left 
lower extremity.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION


The Veteran served on active duty from June 1966 to June 
1968.  
 
These matters come before the Board of Veteran's Appeal 
(Board) on appeal from an October 2006 rating decision 
rendered by the Detroit, Michigan Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

In March 2009, the Veteran testified at a videoconference 
hearing before the undersigned.  The Veteran was provided an 
opportunity to set forth his contentions at the hearing.  
The record reflects that at this hearing the undersigned set 
forth the issues to be discussed at the hearing, focused on 
the elements necessary to substantiate the claims, and 
sought to identify any further development that was required 
to help substantiate the claims.  These actions satisfied 
the duties a Veterans Law Judge has to explain fully the 
issue and to suggest the submission of evidence that may 
have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 
488, 492 (2010) (holding that the requirements of 38 C.F.R. 
§ 3.103(c)(2) apply to a hearing before the Board).  A 
transcript of the hearing has been associated with the 
record.
 
In May 2009, the Board, in pertinent part, remanded the 
claim for service connection for cataracts and the claims 
for increased rating for left and right lower extremity 
peripheral neuropathy.  At that time, the Board also 
referred back to the RO a claim for TDIU.  In pertinent part 
of an October 2010 Memorandum Decision from the United 
States Court of Appeals for Veterans Claims (Court), the 
Court modified the Board's decision to refer a claim for 
TDIU to instead reflect remand of that claim.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In compliance with the 
Court Memorandum, the Board remanded the claim for TDIU in 
July 2011.  After additional development, the RO, in 
September 2012, awarded entitlement to TDIU, effective from 
February 23, 2006.  The Veteran has not yet appealed the 
effective date of that award, and the issue is no longer 
before the Board. 

Also, in July 2011, the Board issued a decision in which it 
denied entitlement the claim for service connection for 
cataracts.  In addition, the Board remanded the claims for 
increased rating for left and right lower extremity 
peripheral neuropathy in order to provide the Veteran with 
provided with a Supplemental Statement of the Case (SSOC) 
after consideration of additional evidence in the first 
instance.  
The Veteran appealed the part of the decision that denied 
entitlement to service connection for cataracts to the 
Court.  In an April 2012 Order, the Court endorsed an April 
2012 Joint Motion for Remand (JMR), vacated the Board 
decision denying entitlement to service connection, and 
remanded the matter for action complying with the joint 
motion.

In March 2013, in compliance with the instruction in the 
Joint Motion, the Board remanded the claim for service 
connection for cataracts to the RO (via the Appeals 
Management Center (AMC)) for a new VA examination in order 
to determine the etiology of his cataracts, to include as 
proximately caused by his service-connected diabetes 
mellitus.  At that time, the Board also remanded the claims 
for increased rating for left and right lower extremity 
peripheral neuropathy in order to provide the Veteran with 
provided with a SSOC after consideration of additional 
evidence in the first instance.  

After consideration of the additional evidence, the RO, in a 
June 2013 rating decision, increased the assigned 
evaluations from 10 to 20 percent disabling for each lower 
extremity, effective from April 4, 2011.  Since this grant 
does not constitute a full grant of the benefit sought on 
appeal, the claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).

A review of the documents contained in the Veteran's Virtual 
VA claims folder has been considered in conjunction with the 
decision below. 


FINDINGS OF FACT

1.  The Veteran's current diagnosed cataracts did not have 
an onset until three decades after his separation from 
service, and the preponderance of the competent evidence of 
record is against a finding that his cataracts are otherwise 
related to his period of service, to include as proximately 
caused or aggravated by his service-connected diabetes 
mellitus.  

2.   Throughout the course of the appeal, the Veteran's 
disability due to peripheral neuropathy in the right lower 
extremity has more closely approximated symptomology 
characterized as moderate incomplete paralysis without 
evidence of foot drop, paralysis, constant weakness, muscle 
atrophy or any other symptomatology indicative of severe 
incomplete paralysis.

3.  Throughout the course of the appeal, the Veteran's 
disability due to peripheral neuropathy in the left lower 
extremity has more closely approximated symptomology 
characterized as moderate incomplete paralysis without 
evidence of foot drop, paralysis, constant weakness, muscle 
atrophy or any other symptomatology indicative of severe 
incomplete paralysis.




CONCLUSIONS OF LAW

1.  The criteria for service connection for cataracts, to 
include as secondary to service-connected diabetes mellitus 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  Prior to April 4, 2011, the criteria for a rating in 
excess of 20 percent, and not higher, for the peripheral 
neuropathy of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 
(2012).

3.  Since April 4, 2011, the criteria for a rating of 20 
percent for the peripheral neuropathy of the right lower 
extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 
4.71a, Diagnostic Code 8520 (2012).

4. Prior to April 4, 2011, the criteria for a rating in 
excess of 20 percent, and not higher, for the peripheral 
neuropathy of the left lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 
(2012).

5.  Since April 4, 2011, the criteria for a rating of 20 
percent, and not higher, for the peripheral neuropathy of 
the left lower extremity have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.25, 4.26, 4.71a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall Concerns 

The Board has previously remanded the claims on appeal to 
the AMC for additional development and in consideration of 
due process.  

With respect to the service connection claim, the Board 
instructed the AMC in May 2009 to provide the Veteran with a 
VA examination in order to obtain a medical opinion on the 
etiology of the Veteran's cataracts, to include as secondary 
to his service-connected diabetes mellitus.  Although the 
Board previously utilized the VA examiner's medical opinion 
from a February 2010 VA examination, in support of the 
denial of the service connection for cataracts, the parties 
to the April 2012 Joint Motion for Remand argued that the 
medical opinion was inadequate, because the examiner failed 
to provide a rational in support of his medical conclusion 
that the cataracts were age-related.  In compliance with the 
April 2012 Joint Motion instructions, the Board remanded the 
matter again in March 2013 for a new VA examination.  

The Veteran was provided with a new VA examination in May 
2013.  In that examination report, the VA examiner 
specifically addressed whether the Veteran's cataracts were 
related to his period of service, to include as caused or 
aggravated by his service-connected diabetes mellitus, and 
the examiner supported the medical conclusion with a clear 
and concise rational statement.  The Veteran's claim was 
then to be readjudicated in a June 2013 Supplemental 
Statement of the Case (SSOC). 

With regard to the increased rating claims, the Board 
remanded the matters in May 2009 to the AMC, in order for 
the Veteran to be afforded a new VA examination to evaluate 
the nature and severity of his disabilities.  A February 
2010 VA examination has been associated with claims folder.  
The Board found it necessary to remand the claims again in 
July 2011 and March 2013 to provide the Veteran with 
provided with SSOCs after consideration of additional 
evidence in the first instance.  The Veteran's increased 
rating claims were most recently readjudicated via the June 
2013 SSOC. 

Accordingly, the Board's remand instructions have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].


VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b).  VA must provide such notice to a claimant prior 
to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  
 
Importantly, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned 
if service connection is awarded.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom., Hartman 
v. Nicholson, 483 F.3d 1311 (2007). 

VA sent a letter to the Veteran in April 2006 that addressed 
the notice elements concerning his claims.  The letters 
informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  VA also 
informed the Veteran how it determines the disability rating 
and the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  The Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify, or inform, the Veteran 
with regard to his claims, VA also has a duty to assist the 
Veteran in the development of the claims.  This duty 
includes assisting the Veteran in the procurement of service 
treatment records and records of pertinent medical treatment 
since service, and providing the Veteran a medical 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

In this case, the available record includes service 
treatment records, service personnel records, post-service 
VA medical treatment reports, and the Veteran's own 
statements.  To the extent that any more recent records may 
remain outstanding, there is no indication that they are 
necessary for a fair adjudication of the Veteran's claims. 
The Board finds that the notice requirements pertinent to 
the issues on appeal have been met and all identified and 
authorized records relevant to the matters have been 
requested or obtained.  There is no evidence that any 
additional relevant treatment records exist, and the Veteran 
has not so alleged.

VA provided the Veteran with a VA general medical 
examination in August 2006 to determine the nature and 
etiology of diabetes mellitus, to include any secondary 
neurologic impairment.  He was also provided with an 
additional VA diabetes mellitus examination in March 2008, 
in which the severity of his peripheral neuropathy in his 
lower extremities was evaluated as well.  The Veteran has 
been provided with VA neurologic examinations in February 
2010 and May 2011, in which the severity of his disabilities 
due to peripheral neurology were evaluated.  In the August 
2006, February 2010, and May 2011 VA examination reports, 
the VA examiners recorded the Veteran's medical history, his 
subjective complaints, and findings from clinical 
evaluation, and identified the nature of his neurologic 
impairment in his lower extremities.  The Board finds that 
these VA examinations and are adequate for adjudication 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

With respect to the Veteran's claim for entitlement to 
service connection for cataracts, VA has provided the 
Veteran with VA examinations in March 2008, February 2010, 
and May 2011 in order to obtain medical opinion to address 
whether his cataracts are related to his period of service, 
to include as secondary to any of his service-connected 
diabetes mellitus.  As noted above, the parties to the April 
2012 Joint Motion for Remand found that the February 2010 VA 
examiner's medical opinion was inadequate because the 
examiner failed to provide a rational in support of his 
medical conclusion that the diagnosed cataracts were age-
related.  The deficiencies in this medical opinion were 
addressed and resolved by the May 2011 VA examination 
report.  In that VA examination report, the examiner 
rendered a medical opinion after a review of the Veteran's 
claims folder and findings from clinical examination, and 
supported his conclusion with a sufficient rational.  The 
Board finds the May 2011 VA examination is adequate for 
adjudication purposes.  See Barr, 21 Vet. App. at 303. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran has retained representation and he been 
afforded the opportunity to testified before the undersigned 
Veteran's Law Judge.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 
38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

Certain chronic diseases, although not shown in service, may 
be presumed to have incurred in or aggravated by service if 
they become manifested to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In addition, a disability that is proximately due to or the 
result of a service-connected injury or disease shall be 
service connected.  38 C.F.R. § 3.310.  When service 
connection is thus established for a secondary condition, 
the secondary condition shall be considered part of the 
original condition.  Establishing service connection on a 
secondary basis requires evidence sufficient to show: (1) 
that a current disability exists, and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Id.  
 
A disability which is aggravated by a service-connected 
disorder may be service connected, but compensation is only 
available for the degree to which that condition was made 
worse by the service-connected condition - only to the 
degree that the aggravation is shown.  38 C.F.R. § 3.310.  
In such a situation, VA laws require that the medical 
evidence must show a baseline level of severity of the 
nonservice-connected disease or injury, which is established 
by medical evidence created before the onset of aggravation.  
Id. 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.  

In this case, the Veteran alleges entitlement to service 
connection for cataracts as secondary to his service-
connected diabetes mellitus.  In this regard, on his 
original application for compensation benefits, received by 
VA in February 2006, he alleged that his cataracts had an 
onset in 2003, and he specifically asserted that his 
cataracts were secondary to his diabetes mellitus.  He 
reiterated this contention in a statement attached to his 
November 2007 VA Form 9.  During his March 2009 Board 
hearing, the Veteran alleged that his doctors felt there was 
a relationship exists between cataracts and diabetes 
mellitus.  See March 2009 Board Hearing Transcript, page 11.

Although the Veteran does not assert (nor does the evidence 
of record show) that his current diagnosed cataracts are 
directly related to service, the Board will address the 
Veteran's claim for service connection on both a direct 
basis and a secondary basis.  Again, the Board notes that in 
order to support an award of service connection on direct 
basis there must be evidence of a current disability, in-
service incurrence or aggravation of a disease or injury; 
and medical nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson, 12 Vet. 
App. at 253.

With respect to element (1), the medical evidence of record 
demonstrates that the Veteran has cataracts.  See an April 
2003VA treatment record ("incipient senile cataract") and a 
July 2005 VA treatment record ("mild active cataracts); see 
also a March 2008 VA examination report ("very early stage 
Grade I nuclear cataracts") and a May 2013 VA examination 
report ("Grade 2 nuclear cataracts").  It is clear that 
element (1), current disability, is satisfied.

With respect to element (2), in-service disease or injury, 
the Veteran's service treatment records do not document any 
treatment or complaints involving eye problems, let alone 
findings indicative of cataracts.  The Board observes that 
the evidence of record does not show that the Veteran had 
cataracts in service, at separation, or until three decades 
after his discharge from service.  38 C.F.R. §§ 3.303, 
3.307, 3.309.  

In addition, the clinical evidence does not reflect, nor has 
the Veteran's provided lay statements to the effect that he 
has experienced symptoms of cataracts since service.  
Significantly, it was not until 2003, more than 30 years 
after the Veteran's discharge from service that he initially 
complained of, and sought treatment for, symptoms associated 
with cataracts.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (noting that 
that service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  

Essentially, there is no evidence of cataracts first 
manifesting in service, and the Veteran has not asserted 
(nor does the evidence of record show) that there is any 
continuity of symptomatology over the 35 year time span 
between his separation from service and the first evidence 
of cataracts.  See 38 C.F.R. § 3.303.  As such, service 
connection may not be established based on chronicity in 
service, or post- service continuity symptoms first seen in 
service.  38 C.F.R. §§ 3.303(b) and 3.306.

The competent evidence of record does not demonstrate that 
the Veteran's cataracts had an onset during his periods of 
service or within the first year after his separation from 
service.  Element (2), an in-service disease, has not been 
satisfied, and the claim fails on a direct basis.  

For the sake of completeness, the Board will also briefly 
address the remaining Hickson element.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook  v. 
Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has 
the fundamental authority to decide in the alternative).

With respect to Hickson element (3), medical nexus, the 
Boards notes that there is no favorable medical nexus 
opinion of record which supports a direct medical link 
between the current diagnosis of cataracts and the Veteran's 
period of service.  Rather, both the March 2008 and May 2013 
VA examiners concluded that the Veteran's cataracts are 
"age-related" and not related to any incident, disease or 
injury during his period of service.  Accordingly, Hickson 
element (3) is not met, and the claim would fail on this 
basis as well.  Service connection is not warranted on a 
direct basis.  

With respect to the Veteran's alternative claim that his 
cataracts was caused or aggravated by his service-connected 
diabetes mellitus, the Board has already established that 
the Veteran has a current disorder and the record shows that 
he is service-connected for diabetes mellitus.  In order to 
prevail satisfy element (3), there must be evidence of a 
nexus evidence establishing a connection between the 
service-connected disability and the current disability.  
See Wallin, 11 Vet. App. at 512.   However, there is no 
medical opinion of record that links the Veteran's cataracts 
to his service-connected diabetes mellitus.  The May 2011 VA 
examiner specifically stated that the Veteran's cataracts 
were less likely than not (less than 50 percent probability) 
proximately due to or the result of his service-connected 
diabetes mellitus.  In support of this medical conclusion, 
the May 2013 VA examiner noted that his cataracts were "due 
to the natural aging process of crystalline [lenses]. At 
this Grade 2 level it is not affecting his vision at this 
time." The examiner further noted that this medical opinion 
was rendered after a review of the claims folder and the 
findings from clinical examination. 

The Board finds the 2013 VA examiner's opinion to be highly 
probative as it was based on a thorough review of the 
Veteran's medical history and cited to the relevant evidence 
of record.  The opinion is also consistent with the other 
evidence of record which does not demonstrate that the 
Veteran's cataracts are related to his diabetes mellitus.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and 
the thoroughness and detail of the opinion.).  Furthermore, 
the opinion was obtained from a licensed medical 
professional rather than a lay person.  

The Veteran has been accorded ample opportunity to present 
competent evidence in support of the claim.  He has failed 
to do so.  See 38 U.S.C.A. § 5107(a).  The Court has held 
that "[t]he duty to assist is not always a one-way street.  
If a veteran wishes help, [s]he cannot passively wait for it 
in those circumstances where [s]he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 92 
(1991). 

The Board notes that the Veteran has alleged that his 
treating doctors have informed him that his cataracts are 
associated with his diabetes mellitus.  The Board finds this 
statement to be too attenuated to constitute competent 
medical evidence of nexus for secondary service connection.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (finding 
that the connection between what a physician said and the 
layman's account of what he purportedly said, filtered 
through a layman's sensibilities, is too attenuated and 
inherently unreliable to constitute medical evidence).  
Moreover, the Board has reviewed the private and VA 
treatment records and medical statements.  While these 
documents contain opinions linking other residual 
disabilities to diabetes mellitus, they do not state that 
the Veteran's cataracts are related to diabetes mellitus.  

Indeed, there is no competent evidence of record showing 
that the Veteran's cataracts are caused or aggravated by his 
diabetes mellitus.  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  Lay witnesses may, in some 
circumstances, opine on questions of diagnosis and etiology.  
See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (finding that the Board's categorical statement that 
"a valid medical opinion" was required to establish nexus, 
and that a layperson was "not competent" to provide 
testimony as to nexus because she was a layperson, conflicts 
with Jandreau). 

In this case, assertions as to whether the Veteran's 
cataracts are related to service-connected diabetes mellitus 
are etiological questions unlike testimony as to a separated 
shoulder, varicose veins, or flat feet, which are capable of 
direct observation.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007)(noting that a lay witness is 
capable of diagnosing dislocated shoulder); Barr v. 
Nicholson, 21 Vet. App. 308 -09 (2007) (finding that lay 
testimony is competent to establish the presence of varicose 
veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) 
(discussing that unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding 
that a lay person is competent to testify to pain and 
visible flatness of his feet).  There is nothing in the 
record to suggest that the Veteran has the appropriate 
training, experience, or expertise to render a medical 
opinion regarding the etiology of his current disorder.  
While he is competent to report what he experienced, the 
Veteran is not competent to ascertain the etiology of his 
current disorder, as the causative factors for such are not 
readily subject to lay observation.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  
The Board gives more credence to the 2013 VA examiner's 
opinion that was rendered by a licensed medical professional 
rather than a lay person in light of the complexity of the 
medical condition at issue. 

Based on the foregoing, Wallin element (3) is not met, the 
weight of the evidence is against the Veteran's claim, and 
the benefit of the doubt provision does not apply.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Board concludes that service connection for 
cataracts is also not warranted on a secondary basis.

Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating 
decision granting service connection would be most probative 
of the degree of disability existing at the time that the 
initial rating was assigned and should be the evidence "used 
to decide whether an [initial] rating on appeal was 
erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending). 

Here, the Veteran has been assigned compensable ratings 
under the criteria associated with Diagnostic Code 8520, for 
paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a.

Under Diagnostic Code 8520, a 10 percent rating is warranted 
for mild incomplete paralysis of the sciatic nerve.  A 20 
percent rating requires moderate incomplete paralysis of the 
sciatic nerve.  A 40 percent rating requires moderately 
severe incomplete paralysis of the sciatic nerve. A 60 
percent rating requires severe incomplete paralysis with 
marked muscular atrophy.  An 80 percent rating requires 
complete paralysis.  When there is complete paralysis, the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a.

The words "slight," "mild," "moderate" and "severe" as used 
in the various diagnostic codes are not defined in the VA 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence, to the end that 
its decisions are "equitable and just."  38 C.F.R. § 4.6.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type of 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is only sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.123.

In this case, the Veteran seeks a higher assigned evaluation 
for his disability due to peripheral neuropathy in his right 
and left lower extremities.  His disabilities are currently 
each assigned a 10 percent rating, prior to April 4, 2011, 
and thereafter a 20 percent evaluation, under Diagnostic 
Code 8520.  

In light of the evidence of record, the Board finds that 
although there has been some variation in the signs and 
symptoms of the Veteran's peripheral neuropathy in his lower 
extremities, his symptomatology has more closely 
approximated the criteria reflected by a 20 percent 
disability rating throughout the entire period under appeal.   
Accordingly, staged ratings are not warranted, and the 
Veteran's peripheral neuropathy of his right and left lower 
extremities should each be assigned a 20 percent rating for 
the entire period under appeal.  38 C.F.R. § 4.71a; Hart, 21 
Vet. App. 505.

In this regard, the Board finds that the radiculopathy in 
the left and right lower extremities more closely 
approximate to moderate, incomplete paralysis of the sciatic 
nerve throughout the entire period under appeal.  The 
Veteran has consistently complained of pain and numbness in 
his feet, with occasional shooting pain up his leg.  He has 
also consistently reported that he has difficulties with 
prolonged walking and standing and with climbing and 
descending staircases, because of the severity of his 
symptomatology in his feet.  See March 2009 Board hearing 
transcript, page 4, as well as subjective complaints 
recorded in the various VA examinations reports.  The 
medical evidence of record also demonstrates that the 
Veteran's disabilities have been manifested by decreased 
sensation, reflexes, and pulses, but without findings of 
muscle atrophy, muscle weakness, peripheral edema, or foot 
drops. 

The report of an August 2006 VA general medical examination 
shows that clinical evaluation of the Veteran's lower 
extremities revealed decreased pulses, decreased sensation, 
and decreased reflexes, but without evidence of muscle 
atrophy or weakness.  Sensory examination during a March 
2008 VA diabetes mellitus examination revealed an absent of 
sensation in the Veteran's great toes and heels.  Similar 
findings of decreased sensation, pulses, and reflexes were 
recorded in the reports of a February 2010 and a May 2011 VA 
neurologic examinations. 

Overall, the Board finds that this constellation of 
manifestations more closely approximates the level of 
"moderate" neuropathy to warrant an evaluation of 20 
percent.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.   
This 20 percent evaluation includes consideration of the 
Veteran's reports of flare-ups involving his left and right 
lower extremities.  38 C.F.R. § 4.6.  As such, a 20 percent 
evaluation and no more is warranted pursuant to 38 C.F.R. § 
4.124a, Diagnostic Code 8520 for each lower extremity for 
the entire period under appeal.  

An evaluation in excess of 20 percent for either lower 
extremity has not been demonstrated by the evidence of 
record at any point during the period under appeal.  There 
was no evidence of foot drop, paralysis, constant weakness, 
or muscle atrophy.  Moreover, the Veteran's symptomatology 
in his lower extremities has been characterized as no more 
than moderate incomplete paralysis by both the February 2010 
VA examiner and the Veteran's treating private physician.  
See the February 2010 VA examination report and an April 
2011 private medical statement.  As such, the criteria for a 
higher 40 percent rating under Diagnostic Code 8520 have not 
been met.  See 38 C.F.R. § 4.7.  

Accordingly, the Veteran's disability due to peripheral 
neuropathy in his left and right lower extremities more 
closely approximates a 20 percent evaluation for the entire 
period under appeal.  See 38 C.F.R. § 4.124a.  To the extent 
that any further increase was denied, the preponderance of 
the evidence is against the claim and the appeal is denied.

The Board has also considered whether an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is 
warranted.  That provision provides that in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the Veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as 
demonstrated by evidence showing that the disability at 
issue causes marked interference with employment, or has in 
the past or continues to require frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  According to 38 C.F.R. § 4.1, 
"generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illness proportionate to 
the severity of the several grades of disability." 
 
The Veteran has not presented any evidence that the service-
connected disability at issue have resulted in a unique 
disability that is not addressed by the rating criteria for 
neurologic impairments.  As his symptomatology is 
contemplated by the rating schedules, referral for 
extraschedular consideration is not appropriate here.  See 
Thun v. Peake, 22 Vet. App 111, 115-16 (2011).  

As noted in the Introduction, the Veteran has been assigned 
a total disability rating due to individual unemployability 
(TDIU) since February 23, 2006.  The Veteran has not yet 
appealed the effective date of that award from the September 
2012 rating decision; the issue is not currently on appeal.


ORDER

Entitlement to service connection for cataracts is denied. 

Entitlement to an initial evaluation of 20 percent, and no 
higher, prior to April 4, 2011 for peripheral neuropathy in 
the right lower extremity is granted. 

Entitlement to an evaluation in excess of 20 percent since 
April 4, 2011 for peripheral neuropathy in the right lower 
extremity is denied.  

Entitlement to an initial evaluation of 20 percent, and no 
higher, prior to April 4, 2011 for peripheral neuropathy in 
the left lower extremity is granted. 

Entitlement to an evaluation in excess of 20 percent since 
April 4, 2011 for peripheral neuropathy in the left lower 
extremity is denied.  




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


